DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 1 June 2021 containing amendments to the claims and remarks.
Claims 1-21 are pending.  Claims 16-21 are withdrawn as being directed to a nonelected invention.  Consequently, only claims 1-15 are pending for examination.
An Examiner’s amendment is made with respect to claim 1 herein to incorporate the limitations of claim 5 which Examiner has determined to contain allowable subject matter.  Claim 5 is canceled.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn in view of the Examiner’s amendment made herein.
Claims 1-4 and 6-15 are allowed.  Nonelected claims 16-21 are canceled.

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Canada on 21 August 2018.  It is noted, however, that Applicant has not filed a certified copy of the CA 3014956 application as required by 37 CFR 1.55.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Timothy Bailey on 15 June 2021.
In the CLAIMS,
Amend claim 1 as follows:
	1.	A method of operating a coker unit comprising the steps of: 
a) introducing a coker-furnace feed-stream into a coker furnace for producing a coker-drum feed stream;
b) introducing the coker-drum feed stream to a coker drum; and 
c) introducing a hydrogen-donor gas into the coker-drum feed stream,
wherein the hydrogen-donor gas is introduced into the coker-drum feed stream at a rate of between 2 wt% to about 15 wt% of a total feed rate of the coker-furnace feed stream[[.]], and wherein the hydrogen-donor gas is one of hydrogen, methane, butane, isobutene, a hydrotreater off-gas, and combinations thereof.
	Cancel claims 5 and 16-21.
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed in view of Applicant’s amendment filed 1 June 2021 and Examiner’s amendment to claim 1 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1771